ANNULMENT AGREEMENT


ANNULMENT AGREEMENT, dated August 11, 2009 (this “Annulment Agreement”), by and
among Cono Italiano, Inc., a Delaware corporation with its principal place of
business at 10 Main Street, Keyport, NJ 07735 (the “Company”), and Mitchell
Brown (the “Counterparty”).


WHEREAS, on August 1, 2008, the Company and the Counterparty entered into an
employment agreement (the “Employment Agreement”);


WHEREAS, both the Company and the Counterparty desire to annul and declare the
Employment Agreement void ab initio as if the Employment Agreement has never
existed and never had any force or effect;


WHEREAS, capitalized terms used and not defined in this Annulment Agreement
shall have the meaning given to them in the Employment Agreement.


NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is deemed adequate in all respects, the parties to this Annulment
Agreement hereby agree as follows:


1.           Annulment of Employment Agreement.  The Employment Agreement is
hereby deemed to be null and void ab initio.  The Counterparty waives any and
all right to receive any and all unpaid salary, bonus, or grants of securities
pursuant to the Employment Agreement.  The parties respectively agree to fully
and forever relinquish and release any and all claims of any nature or kind
whatsoever under the Employment Agreement which shall be deemed to have no force
or effect since the stated date of inception thereof.  Each party shall fully
indemnify and hold harmless the other party from any breach of this Agreement,
including, without limitation, any and all fees, costs, expenses and
disbursements incurred by the other party in defending any action by the party
alleging or endeavoring to prosecute the enforceability of the Employment
Agreement or challenging the validity of this Agreement.


2.           Entire Agreement.  Except as stated or referred to herein, this
instrument contains the entire agreement of the parties, and there are no
representations, covenants or other agreements, oral or otherwise.


3.           Applicable Law.  This Annulment Agreement shall be governed by and
construed in accordance with the Laws of the State of Delaware, without giving
effect to any choice of law or conflict of law provision or rule (whether of the
Delaware or any other jurisdiction) that would cause the application of the laws
of any jurisdiction other than the State of Delaware.


4.           Counterparts.  This Annulment Agreement may be executed in several
counterparts, each of which shall be deemed to be an original but all of which
together will constitute one and the same instrument and which shall be fully
binding when executed and delivered via facsimile or other means of electronic
delivery, which in each case shall be deemed to be an original with full force
and effect thereof.
 
 

--------------------------------------------------------------------------------


 
Annulment Agreement

--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF, the parties have executed this Annulment Agreement as of the
day and year first above written.


 

  COMPANY:  CONO ITALIANO, INC.          
 
By:
/s/ Steve Savage       Name: Steve Savage       Title:          


  COUNTERPARTY          
 
/s/ Mitchell Brown     Name: Mitchell Brown  


 
Page 2 of 2

--------------------------------------------------------------------------------

